Title: From George Washington to William Stephens Smith, 1 December 1782
From: Washington, George
To: Smith, William Stephens


                        
                             1 December 1782
                        
                        I have duly received your two favors of the 27th and 29th Ulto—I am very well satisfied with the account
                            contained in the former; and approve of your conduct respecting the detention of the Flag as reported in the latter, but
                            it will be best under our present circumstances, for you to send back Mr Gardener with his Flag Vessel, at the same time
                            making a representation of his conduct to the Commissy of naval Prisoners, & desiring that similar practices may
                            be prevented in future. As to Baxter you will keep him in close confinement, until you can send him, by some safe
                            conveyance to the provost Guard at West Point.
                        I should not advise you, for certain reasons which have occurred to me, to go by water to the place you
                            proposed—If you can without incurring suspicion make another reconnoitre by next Tuesday or Wednesday, I think it
                            will be of very good consequence.
                        When I have a direct & safe opportunity I will send you a few Guineas for the purchase of forage, as
                            I know the Forage Mastr has no public Money—In expectation of hearing from you again as soon as may be, I remain, with
                            great regard Dr Sir &c.

                    